            Case 1:19-cr-00071-DAD-BAM Document 35 Filed 01/06/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:19-CR-00071 DAD-BAM
12                                 Plaintiff,
                                                          STIPULATION CONTINUING STATUS
13                           v.                           CONFERENCE AND REGARDING
                                                          EXCLUDABLE TIME PERIODS UNDER SPEEDY
14   JASON ROBINSON,                                      TRIAL ACT; FINDINGS AND ORDER
15                                 Defendants.            COURT: Hon. Dale A. Drozd
16

17          This case is set for a trial confirmation on January 19, 2021 and a jury trial on February 2, 2021.

18 The parties stipulate and request a continuance of the trial confirmation to June 7, 2021 at 10:00 a.m.

19 and the jury trial to June 22, 2021 at 8:30 a.m. Defense counsel needs additional time to confer with her

20 client due to obstacles in communication due to COVID-19 restrictions. Additionally, on April 17,
21 2020, this Court issued General Order 617, which suspends all jury trials in the Eastern District of

22 California scheduled to commence before June 15, 2020, and allows district judges to continue all

23 criminal matters to a date after June 1. On May 13, 2020, this Court issued General Order 618, which

24 suspends all jury trials in the Eastern District of California until further notice, and allows district judges

25 to continue all criminal matters. This and previous General Orders were entered to address public health

26 concerns related to COVID-19.
27          Although the General Orders address the district-wide health concern, the Supreme Court has

28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

                                                           1
30
            Case 1:19-cr-00071-DAD-BAM Document 35 Filed 01/06/21 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 4 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 6 or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 9 justice continuances are excludable only if “the judge granted such continuance on the basis of his
10 findings that the ends of justice served by taking such action outweigh the best interest of the public and

11 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

12 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

13 the ends of justice served by the granting of such continuance outweigh the best interests of the public

14 and the defendant in a speedy trial.” Id.

15           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date
27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
                                                        2
30
           Case 1:19-cr-00071-DAD-BAM Document 35 Filed 01/06/21 Page 3 of 4


 1 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 2 pretrial continuance must be “specifically limited in time”).

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.     By previous order, this matter was set for trial confirmation and jury trial on January 19,

 7 2021, respectively.

 8          2.     By this stipulation, defendant now moves to continue the trial confirmation to June 7,

 9 2021 at 10:00 am, and the jury trial to June 22, 2021 at 8:30 a.m., and to exclude time between January
10 19, 2021, and June 22, 2021, under Local Code T4.

11          3.     The parties agree and stipulate, and request that the Court find the following:

12                 a)      The government has represented that the discovery associated with this case

13          includes investigative reports, video and photographs. All of this discovery has been either

14          produced directly to counsel and/or made available for inspection and copying. Additionally, the

15          parties have engaged in plea negotiations and the government has provided a plea agreement.

16                 b)      Currently, the Court does not anticipate being open for trials on the current trial

17          date in February 2021. Counsel for defendant considered the Court’s availability and defense

18          counsel’s availability in selecting June 22, 2021 as a requested date.

19                 c)      The government agrees with the proposed June 22, 2021 date.

20                 d)      Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in a trial within the

22          original date prescribed by the Speedy Trial Act.

23                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24          et seq., within which trial must commence, the time period of January 19, 2021 to June 22, 2021,

25          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

26          because it results from a continuance granted by the Court at defendant’s request on the basis of

27          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

28          of the public and the defendant in a speedy trial.

                                                          3
30
           Case 1:19-cr-00071-DAD-BAM Document 35 Filed 01/06/21 Page 4 of 4


 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 6, 2021                                  MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ KIMBERLY A. SANCHEZ
 9                                                           KIMBERLY A. SANCHEZ
                                                             Assistant United States Attorney
10

11
     Dated: January 6, 2021                                  /s/ MELISSA BALOIAN
12                                                           MELISSA BALOIAN
13                                                           Counsel for Defendant
                                                             JASON ROBINSON
14

15

16

17
                                           FINDINGS AND ORDER
18
     IT IS SO ORDERED.
19
        Dated:    January 6, 2021
20                                                    UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28

                                                         4
30
